Citation Nr: 1207890	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include status post myocardial infarction.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for hypertension and a cardiovascular disorder were previously denied by the Board in an April 2009 decision.  The issue of entitlement to service connection for a psychiatric disorder was remanded by this decision.  The Veteran subsequently appealed the April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA and the Veteran's representative filed a joint motion to remand the Board's April 2009 decision, and in June 2011, this motion was granted by the Court.  

In August 2001, the Veteran claimed entitlement to service connection for schizophrenia, depression, manic-depression and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), however, the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for any psychiatric disorder, to include PTSD.  The issue has thus been restated on the title page of this decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Since the June 2011 Joint Motion for Remand, the Veteran's representative has submitted hundreds of pages of new evidence.  While much of this evidence is redundant of information already in the claims file, he has also submitted articles involving a potential relationship between PTSD and cardiovascular disorders, suggesting that they are now arguing the Veteran suffers from a cardiovascular disorder and/or hypertension as secondary to a psychiatric disorder.  In addition, VA outpatient treatment records dated as recently as October 2011 have also been submitted.  

However, the record does not reflect that the Veteran or his representative submitted a waiver of review of this new evidence, and as such, the case must be remanded to the agency of original jurisdiction (AOJ) to consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board will return the case to the AOJ.  

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the claims file should again be reviewed.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



